Citation Nr: 0717622	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  03-20 807	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux. 

2.  Entitlement to an increased evaluation for tinea pedis, 
also diagnosed as onychomychosis currently evaluated as 30 
percent disabling. 

3.  Entitlement to service connection for hearing loss of the 
right ear.

4.  Entitlement to compensation for a ventral hernia under 
the provisions of 38 U.S.C.A. § 1151. 

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1957 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Baltimore, 
Maryland, regional office (RO) of the Department of Veterans 
Affairs (VA).  The Wilmington, Delaware RO now has 
jurisdiction of the veteran's claims. 

The Board notes that the veteran's appeal originally included 
13 issues.  Most of the veteran's claims were granted in full 
in a September 2005 rating decision, and are therefore no 
longer on appeal.  The remaining claims are listed on the 
first page of this decision.


FINDING OF FACT

On October 25, 2005, prior to the promulgation of a decision 
in the appeal, the veteran submitted a request that all 
remaining issues on appeal be withdrawn.  




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

In October 2005, the veteran submitted a statement indicating 
that he accepted the recent decisions of the RO.  He added 
"Therefore I withdraw my notice of disagreement and/or 
appeal on all issues effective the date of this letter."  

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


